NUMBER 13-10-00048-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE ANTONIO C. MUÑOZ


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Benavides
                       Per Curiam Memorandum Opinion1

         Relator, Antonio C. Muñoz, has filed a pro se petition for writ of mandamus in this

Court, complaining that the respondent, Laura Hinojosa, the District Clerk of Hidalgo

County, Texas, has not forwarded documents related to an article 11.07 writ of habeas

corpus to the Texas Court of Criminal Appeals. See TEX . CODE CRIM . PROC . ANN . art.

11.07 (Vernon Supp. 2008); see also In re Escareno, 297 S.W.3d 288 (Tex. Crim. App.

2009).


         1
          See T EX . R . A PP . P . 52.8(d) (“W hen denying relief, the court m ay hand dow n an opinio n b u t
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
       This Court does not have mandamus jurisdiction over district clerks unless it is

shown that issuance of the writ is necessary to enforce our jurisdiction. See TEX . GOV'T

CODE ANN . § 22.221(a), (b) (Vernon 2004); In re Washington, 7 S.W.3d 181, 182 (Tex.

App.–Houston [1st Dist.] 1999, orig. proceeding); In re Coronado, 980 S.W.2d 691, 692

(Tex. App.–San Antonio 1998, orig. proceeding); see also In re Nubine, No. 13-08-507-CV,

2008 Tex. App. LEXIS 6534, at *1 (Tex. App.–Corpus Christi Aug. 27, 2008, orig.

proceeding) (per curiam) (mem. op). Moreover, while courts of appeals have mandamus

jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has jurisdiction

in final post-conviction felony proceedings. See TEX . CODE CRIM . PROC . ANN . art. 11.07 §

3 (Vernon Supp. 2008); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.–Houston [1st Dist.]

2001, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider this matter. Accordingly, the petition

for writ of mandamus is DISMISSED for want of jurisdiction. See TEX . R. APP. P. 52.8(a).


                                                         PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the 8th
day of February, 2010.




                                              2